DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species

Species 1, drawn to analyzing spectra to determine the sex of a bird egg, classified in G01N33/08 and drawn to claim 14 and Figures 3A-3D

Species 2, drawn to analyzing spectra to determine the health of tissue, classified in A61B5/0075 and drawn to claim 15 and Figure 1

 The species are independent or distinct because each analyze spectra from wholly different samples in order to arrive at different conclusion i.e. sex of a fertilized egg vs. tissue health. The method and subsequent apparatus for determining such results would have to use different algorithms and analysis schemes in order to analyze such samples and to arrive the desired conclusions, each of which would require separate searches in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-13 and 16-17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

inventions have acquired a separate status in the art in view of their different classification
•    the inventions have acquired a separate status in the art due to their recognized divergent subject matter
•    the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Other Issues
Although Applicant is only given two months to respond to the restriction requirement and not required to address the following issues, the Examiner is providing them in order to promote compact prosecution. It would appear beneficial for the applicants to address the problems before first action on the merits. If Applicant does not address them, they will be in the first action on the merits. 

	There are numerous 112 issues with the claims as currently written. For example, claim 1 has four different instances of the word “method” but it is unclear what each method entails based on the current claim language. In addition, the second line states “the use of a method” without seeming to give any definite steps to this particular instance of “method”. Furthermore, line 4 recites “characterized in that” but it’s unclear which method this is referring to and what is recited afterward is confusingly written and difficult to understand. Looking at claims 14 and 15 which were noted above, both use terms like “optionally”, “preferably”, and/or for example which are indefinite. Applicant is advised to check each claim carefully for other issues as the list above was not meant to be exhaustive. 

	Also, Figure 4A should be labeled “Prior Art” because paragraph [0059] of the Application refers to it as such. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637